Exhibit 10.20

Promissory Note

 

$                            December 10, 2013

FOR VALUE RECEIVED, the undersigned, Xenonics Holdings, Inc. (“Maker”) hereby
promises to pay to the order of             , the principal amount of
            Thousand Dollars ($            ), together with interest thereon at
the rate of 18% per annum.

The entire principal of this Note together with any accrued interest shall be
due and payable on January 31, 2014; however, this date shall be automatically
extended to October 15, 2014 in the event Maker closes a debt financing for at
least $200,000 by January 31, 2014. In the event the maturity date of this Note
is automatically extended as provided above, interest accruing after January 31,
2014 shall be paid on a quarterly basis. This Note may be voluntarily prepaid
from time to time, in whole or in part, without notice and without premium or
penalty. All amounts owing by Maker hereunder shall be secured by substantially
all of the assets of the Company.

If this Note is not paid in accordance with the terms hereof, Maker agrees to
pay all costs and expenses of collection when incurred, including, without
limitation, reasonable attorneys’ fees and expenses and court costs.

Principal and interest shall be payable in lawful money of the United States and
shall be made at such place as the holder hereof shall have designated to Maker
in writing for such purpose.

This Note is being delivered and is intended to be performed in the State of
California, and shall be governed by and construed and enforced in accordance
with the laws of California.

 

XENONICS HOLDINGS, INC. By:                                    
                                                             
                    Alan P. Magerman, Chairman